Case 20-20789-CMB       Doc 59    Filed 05/18/21 Entered 05/18/21 11:05:39         Desc Main
                                 Document      Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:                                     )      Bankruptcy No. 20-20789-CMB
Stephen Pastor                             )
                                           )      Chapter 13
                     Debtor(s)             )
                                           )      Related to Claim No. 6


                                    ORDER OF COURT


       On April 22, 2021, Nationstar Mortgage LLC d/b/a Mr. Cooper, filed a Notice of Mortgage

Payment Change regarding Claim No. 6. On or before May 13, 2021, in compliance with

W.PA.LBR 3002-4(b), the Debtor(s) were required to file an Amended Chapter 13 Plan, a

Declaration certifying that the existing Chapter 13 Plan is sufficient to pay the new payment

amount, or an Objection to the Notice. To date, the Debtor(s) have failed to comply with

W.PA.LBR 3002-4(b).

       AND NOW, this 18th day of May, 2021, it is hereby ORDERED, ADJUDGED and

DECREED that a Rule to Show Cause Hearing is scheduled to be held via the Zoom Video

Conference Application (“Zoom”) on June 21, 2021 at 11:00 a.m., before The Honorable Carlota

M. Böhm to explain the failure to comply with W.PA.LBR 3002-4(b). To join the Zoom Hearing,

please initiate by using the following link 15 minutes prior to your scheduled hearing time:

https://www.zoomgov.com/j/16143800191, or alternatively, attend by using the following

Meeting ID: 161 4380 0191. Only a limited time of ten (10) minutes is being provided on the

calendar.
Case 20-20789-CMB       Doc 59    Filed 05/18/21 Entered 05/18/21 11:05:39        Desc Main
                                 Document      Page 2 of 2



       ALL HEARING PARTICIPANTS ARE REQUIRED TO APPEAR BY ZOOM AND

SHALL REVIEW AND COMPLY WITH THE UNDERSIGNED’S ZOOM PROCEDURES,

which can be found at https://www.pawb.uscourts.gov/sites/default/files/pdfs/cmb-proc-

videohrg.pdf. For questions regarding the connection, contact Judge Böhm’s Chambers.




                                           ______________
                                          Carlota M. Böhm
                                          Chief United States Bankruptcy Judge

                                          FILED
 cm:   Michael S. Geisler, Esquire        5/18/21 11:01 am
       Kristen D. Little, Esquire
                                          CLERK
                                          U.S. BANKRUPTCY
                                          COURT - WDPA
